Citation Nr: 0708818	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-32 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis of 
the left knee, claimed as secondary to service-connected 
degenerative joint disease (DJD) of the right knee and, if 
so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, February 1976 to February 1978, and from September 1986 
to September 1992.  He also had service in the Marine Corps 
Reserves from October 1992 to February 2003.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2004 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  An unappealed June 2002 rating decision denied the claim 
for service connection for osteoarthritis of the left knee, 
claimed as secondary to service-connected DJD of the right 
knee, on the basis that there was no evidence osteoarthritis 
of the left knee had been clinically diagnosed.  

2.  Additional evidence submitted since June 2002 on the 
issue of service connection for osteoarthritis of the left 
knee, claimed as secondary to service-connected DJD of the 
right knee, is new and material as it includes medical 
evidence that raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran's osteoarthritis of the left knee is 
proximately due to or the result of service-connected DJD of 
the right knee.  




CONCLUSIONS OF LAW

1.  The RO's June 2002 rating decision denying service 
connection for osteoarthritis of the left knee as secondary 
to service-connected DJD of the right knee is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(b), 
3.160(d), 20.302(a), 20.1103 (2001).

2.  The evidence added to the record subsequent to the RO's 
June 2002 rating decision is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  

3.  The criteria for service connection for osteoarthritis of 
the left knee, as secondary to service-connected DJD of the 
right knee, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
osteoarthritis of the left knee as secondary to service-
connected DJD of the right knee.  See October 2002 and March 
2004 VA Forms 21-4138; June 2004 notice of disagreement 
(NOD); October 2005 VA Form 9; November 2006 hearing 
transcript.  The RO has reopened the claim, but has confirmed 
and continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the New Orleans, Louisiana, RO in June 
2002 denied the veteran's claim for entitlement to service 
connection for osteoarthritis of the left knee, claimed as 
secondary to service-connected DJD of the right knee, on the 
basis that there was no evidence osteoarthritis of the left 
knee had been clinically diagnosed.  The RO notified the 
veteran of this decision by letter dated June 11, 2002, but 
he did not file a timely appeal.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.302(a) (2001) (a claimant must 
file a NOD with a determination by the agency of original 
jurisdiction (AOJ) within one year from the date notice of 
the determination is mailed).  This decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in March 2004 and this 
appeal ensues from the RO's June 2004 rating decision, which 
reopened the claim but confirmed and continued the previous 
denial.  The RO found that the evidence of record continued 
to show that osteoarthritis of the left knee is not related 
to the veteran's service-connected DJD of the right knee.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  If the claimant can 
thereafter present new and material evidence, however, the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection on a secondary basis, the 
evidence must demonstrate that the claimed disability is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2006).  

Evidence before the RO in June 2002 included the veteran's 
service medical records and his VA Form 21-526.  No post-
service medical evidence, however, had been associated with 
the claims folder and, as such, there was no evidence other 
than the veteran's statements that he was suffering from 
osteoarthritis of his left knee.  

Evidence added to the record since the RO's June 2002 rating 
decision includes a September 2002 letter from Dr. M.S. 
Meyer, which indicates that the veteran suffers from mild to 
moderate degenerative changes in his left knee.  The evidence 
also includes a March 2004 VA compensation and pension (C&P) 
joints examination report, which reports that x-rays reveal 
mild DJD in the left knee.  These records are considered new, 
as neither was of record when the RO issued its June 2002 
rating decision.  These records also raise a reasonable 
possibility of substantiating the claim, and are thus 
considered material.  Having found that new and material 
evidence has been presented since the last final denial, the 
claim for entitlement to service connection for 
osteoarthritis of the left knee, claimed as secondary to 
service-connected DJD of the right knee, is reopened for 
review on the merits.  

Service connection for DJD of the right knee was granted in 
October 2002, following the conduction of an August 2002 VA 
C&P joints examination.  During this examination, the veteran 
was diagnosed with DJD of the right knee with instability, 
and the examiner opined that the disability was related to an 
in-service injury.  The examination report does not contain a 
diagnosis involving the left knee or an opinion regarding 
etiology, despite the veteran's contention that the examiner 
verbally told him there was no doubt the injury to his right 
knee was the cause of the problems with his left knee due to 
shifting of weight and alteration of gait.  See March 2004 VA 
Form 21-3148; June 2004 NOD; October 2005 VA Form 9; November 
2006 hearing transcript.  Despite the lack of evidence 
provided during the August 2002 joints examination regarding 
the left knee, the Board finds that other evidence of record 
supports the veteran's claim.  

The September 2002 letter from Dr. M.S. Meyer indicates that 
the veteran had recently presented with pain in his left knee 
and that radiographs showed mild to moderate degenerative 
changes in this joint.  Dr. Meyer opined that it is more 
likely than not probable that the veteran's left knee 
degenerative changes have been aggravated by his prior right 
knee injury, as the relatively increased stress that the 
veteran has to place on his left knee because of instability 
in the right has led to accelerated degenerative changes in 
the left knee.  

The veteran underwent another VA C&P joints examination in 
March 2004, at which time x-rays revealed DJD of the left 
knee.  Physical examination revealed that the veteran's gait 
was normal and that he was able to bear full weight on his 
left lower extremity.  The veteran's left knee was not 
swollen and the patella and knee were stable.  He had 
negative drawer and McMurray's sign, and normal range of 
motion.  The VA examiner opined that it is very unlikely that 
the changes in the left knee are due to an overuse from the 
right knee as the right knee is stable and relatively 
painless, leading the examiner to believe that the veteran 
was able to carry a fair amount of weight on the right knee.  
In addition, there were no marked changes exhibited in the 
right knee and x-ray showed minimal changes.  The examiner 
also indicated that the veteran had not had an occupation 
that required prolonged standing, thereby putting stress on 
the right knee which would, in turn, put more stress on the 
left knee.  The examiner also reported that the x-ray changes 
and physical findings are almost the same for both knees, and 
that the x-ray changes of the left knee are the same as 
changes that one will find in the vast majority of 
individuals in the veteran's age group.  The veteran was 
diagnosed with physiologic aging changes of the left knee, 
not service connected nor secondary to the service-connected 
injury of the right knee.  

The veteran has also submitted a December 2006 initial 
examination report conducted by Dr. S. Granger at the West 
State Orthopedic and Sports Medicine Clinic.  Physical 
examination of the veteran's left knee revealed obvious 
arthritic changes; effusion 1+; tenderness to palpation at 
the medial and lateral joint lines; negative patellar grind 
with crepitus; negative Lachman, anterior drawer, posterior 
drawer, pivot shift and Appley's tests; and positive 
McMurray's test.  Radiographs of the left knee revealed 
moderate osteoarthritis changes; Dr. Granger opined that it 
is as likely as not that the condition in the veteran's left 
knee was sustained as a result of his prior right knee injury 
due to overuse and compensation for the contralateral injury.  

The Board finds that each of the medical opinions provided 
are of probative value, as each doctor has explained the 
basis for his opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  Doctors Meyer and Granger both opine that the 
veteran's left knee disability has been caused by the stress, 
overuse and compensation placed on it as a result of his 
right knee DJD, whereas the VA examiner opines that the 
degenerative changes of the left knee are more likely related 
to the aging process.  As there are two probative medical 
opinions in favor of the veteran's claim and one probative 
medical opinion against it, the Board exercises reasonable 
doubt in favor of the veteran in finding that service 
connection for osteoarthritis of the left knee as secondary 
to service-connected DJD of the right knee is warranted.  See 
38 C.F.R. § 3.102 (2005).  

As the Board is granting service connection, there is no need 
to discuss compliance with VA's duties to notify and assist 
found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).


ORDER

Service connection for osteoarthritis of the left knee, 
claimed as secondary to service-connected DJD of the right 
knee, is granted.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


